In the

      United States Court of Appeals
                      For the Seventh Circuit
                           ____________________  

No.  16-­‐‑3048  
ROBERT  YATES,  
                                                              Petitioner-­‐‑Appellant,  
                                           v.  

UNITED  STATES  OF  AMERICA,  
                                                              Respondent-­‐‑Appellee.  
                           ____________________  

               Appeal  from  the  United  States  District  Court  
                    for  the  Western  District  of  Wisconsin.  
               No.  16-­‐‑cv-­‐‑207-­‐‑bbc  —  Barbara  B.  Crabb,  Judge.  
                           ____________________  

  ARGUED  NOVEMBER  29,  2016  —  DECIDED  DECEMBER  2,  2016  
                ____________________  

    Before  POSNER,  EASTERBROOK,  and  SYKES,  Circuit  Judges.  
     EASTERBROOK,   Circuit   Judge.   Thirteen   years   ago,   Robert  
Yates   was   sentenced   as   an   armed   career   criminal   under   18  
U.S.C.   §924(e).   The   district   court   concluded   that   he   had   six  
qualifying   prior   convictions;   the   statute   provides   that   three  
or   more   require   an   enhanced   sentence.   After   the   Supreme  
Court  held  in  Samuel  Johnson  v.  United  States,  135  S.  Ct.  2551  
(2015),  that  the  “residual  clause”  in  §924(e)(2)(B)(ii)  is  uncon-­‐‑
stitutionally   vague,   and   made   that   decision   retroactive,  
2                                                                      No.  16-­‐‑3048  

Welch  v.  United  States,  136  S.  Ct.  1257  (2016),  Yates  filed  this  
collateral  attack.  He  contends  that  after  Samuel  Johnson  only  
two   qualifying   convictions   remain,   so   that   28   U.S.C.  
§2255(f)(3)  restarts  the  time  for  collateral  review.  The  prose-­‐‑
cutor   concedes   that   the   petition   is   timely   and   that   Samuel  
Johnson  knocks  out  three  of  the  six  convictions  but  maintains  
that   Yates’s   conviction   of   battery   by   a   prisoner,   in   violation  
of   Wis.   Stat.   §940.20(1),   qualifies   as   a   violent   felony   under  
the  “elements  clause”  of  §924(e)(2)(B)(i)  because  it  “has  as  an  
element  the  use,  attempted  use,  or  threatened  use  of  physical  
force  against  the  person  of  another”.  Samuel  Johnson  does  not  
affect  the  elements  clause  of  §924(e).  See,  e.g.,  Stanley  v.  Unit-­‐‑
ed   States,   827   F.3d   562   (7th   Cir.   2016).   The   district   court  
agreed   with   the   prosecutor   and   dismissed   this   proceeding.  
2016  U.S.  Dist.  LEXIS  79058  (W.D.  Wis.  June  17,  2016).  
     Under  Taylor  v.  United  States,  495  U.S.  575  (1990),  and  its  
successors,  such  as  Descamps  v.  United  States,  133  S.  Ct.  2276  
(2013),   and   Mathis   v.   United   States,   136   S.   Ct.   2243   (2016),   a  
court   must   determine   whether   a   conviction   satisfies   §924(e)  
or   a   similar   recidivist   statute   by   looking   at   the   elements   of  
the  crime,  no  matter  what  the  accused  did  in  fact.  We  do  not  
know  what  he  did  that  led  to  the  battery  conviction,  but  the  
Supreme  Court  has  held  that  the  facts  do  not  matter—indeed  
that  we  are  usually  forbidden  to  know.  See  Shepard  v.  United  
States,  544  U.S.  13  (2005).  The  elements  of  the  offense,  not  the  
facts  of  the  crime,  control.  And  the  elements  that  matter  are  
those   applicable   when   the   person   committed   the   earlier   of-­‐‑
fense.   The   elements   of   Wis.   Stat.   §940.20(1)   and   associated  
provisions  have  changed  since  Yates’s  conviction  for  battery  
by   a   prisoner,   so   like   the   district   court   we   refer   to   the   state  
law  in  force  at  the  time  of  his  conviction.  
No.  16-­‐‑3048                                                                                 3  

     Yates   maintains   that   Wisconsin   law   did   not   make   “the  
use,   attempted   use,   or   threatened   use   of   physical   force  
against  the  person  of  another”  an  element  of  the  crime,  given  
how  the  Supreme  Court  understood  “force”  in  Curtis  Johnson  
v.   United   States,   559   U.S.   133   (2010).   The   Florida   offense   at  
issue  in  Curtis  Johnson  prohibited  “actually  and  intentionally  
touching”   another   person   without   consent   and   causing  
alarm  or  offense—a  form  of  simple  battery.  Under  that  stat-­‐‑
ute   throwing   a   Nerf   ball   at   someone   who   was   hit   and   be-­‐‑
came   frightened   could   be   penalized.   The   Court   held   that  
such  acts  do  not  entail  the  use  of  “force”  within  the  meaning  
of  §924(e)(2)(B)(i)  even  though  the  impact  of  a  Nerf  ball  con-­‐‑
veys   some   “force”   according   to   the   laws   of   physics.   Curtis  
Johnson  stated  that  the  sort  of  “force”  that  comes  within  the  
elements  clause  is  “force  capable  of  causing  physical  pain  or  
injury  to  another  person.”  559  U.S.  at  140.  Yates  tells  us  that  
Wisconsin’s   battery-­‐‑by-­‐‑prisoner   statute   does   not   (well,   did  
not)  require  the  prosecutor  to  demonstrate  that  sort  of  force.  
    The  statute  on  the  books  at  the  time  provided:  
    Any  prisoner  confined  to  a  state  prison  or  other  state,  county  or  
    municipal   detention   facility   who   intentionally   causes   bodily  
    harm   to   an   officer,   employee,   visitor   or   another   inmate   of   such  
    prison   or   institution,   without   his   or   her   consent,   is   guilty   of   a  
    Class  D  felony.  

And   Wis.   Stat.   §939.22(4)   added   that   bodily   harm   means  
“physical  pain  or  injury,  illness,  or  any  impairment  of  physi-­‐‑
cal   condition”.   That   definition   tracks   what   Curtis   Johnson  
said   would   suffice:   “force   capable   of   causing   physical   pain  
or   injury   to   another   person.”   This   led   the   district   court   to  
hold   that   Yates’s   battery   conviction   satisfies   the   elements  
clause  of  §924(e).  
4                                                                No.  16-­‐‑3048  

    Yates   asks   us   not   to   take   the   statutory   language   at   face  
value—because,  he  says,  the  state  judiciary  does  not.  He  re-­‐‑
lies  principally  on  State  v.  Higgs,  230  Wis.  2d  1  (App.  1999),  
which  affirmed  a  conviction  under  this  statute  of  a  prisoner  
who   threw   a   cup   of   urine   at   a   guard.   Yet   the   ground   on  
which   the   court   sustained   this   conviction—that   the   urine  
had  in  fact  caused  pain  to  the  guard  when  it  got  into  his  eyes  
and   nose—comes   within   the   language   of   Curtis   Johnson,  
which  said  that  it  is  enough  if  the  force  is  “capable  of”  caus-­‐‑
ing  pain.  Yates  has  not  identified  any  case  in  which  Wiscon-­‐‑
sin’s  judiciary  affirmed  a  battery-­‐‑by-­‐‑prisoner  conviction  that  
penalized  acts  that  caused  neither  pain  nor  injury.  This  state  
law   therefore   categorically   is   a   crime   of   violence   under   the  
elements   clause,   and   Yates   was   properly   sentenced   as   a   ca-­‐‑
reer  criminal.  
                                                                    AFFIRMED